PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Carter						    :		ON PETITION

Application No. 14/338,525			    :

Filing Date:   July 23, 2014		
:
Attorney Docket No.  1043.060

This is a corrected decision on the ePetition under 37 CFR 1.137(a) filed on November 24, 2021. 

The decision automatically generated by the Electronic Filing System (EFS) on November 24, 2021, granting the ePetition under 37 CFR 1.137(a) filed on November 24, 2021, is vacated. 

The petition under 37 CFR 1.137(a) is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition" under 37 CFR 1.137(a)." This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned on October 7, 2014, for failure to respond in a timely and proper manner to the Notice to File Missing Parts of Nonprovisional Application mailed on August 4, 2014, that set a shortened period for reply of two months from its mailing date.  The Notice to File Missing Parts of Nonprovisional Application required payment of a surcharge under 37 CFR 1.16(f), the filing, search, and examination fees and required replacement drawings and either an inventor’s oath or declaration or an Application Data Sheet (ADS) to be filed. On November 23, 2014, applicant filed a corrected ADS. The record reflects that a Notice of Incomplete Reply was mailed on February 4, 2015, acknowledging the reply filed on November 23, 2014, but informing applicant the reply of November 23, 2014, was incomplete. The Notice of Incomplete Reply did not set a new period for response and informed applicant that the “[a]pplicant is given TWO MONTHS from the date of the Notice to File Missing Parts (Notice) mailed 08/04/2014 within which to file all of the required items and pay any fees required to avoid abandonment.” No further reply was received within the allowed period. The application was abandoned on October 7, 2014, accordingly.1 A Notice of Abandonment was mailed on April 7, 2015.   

Effective December 1, 1997, the provisions of 37 CFR 1.137(b) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application pursuant to 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) and must, pursuant to 37 CFR 1.137(b) be accompanied by:

	(b) Petition requirements. A grantable petition pursuant to this section must be accompanied by: 

(1) The reply required to the outstanding Office action or notice, unless previously filed; 
(2) The petition fee as set forth in §  1.17(m); 
(3) Any terminal disclaimer (and fee as set forth in §  1.20(d) ) required pursuant to paragraph (d) of this section; and 
(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The instant petition does not satisfy the requirements of item (3) above.

The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay and a “Statement Accompanying Petition to Revive Abandoned Patent Application Filed under 37 CFR 1.137(A).” This petition under 37 CFR 1.137(a) to revive the abandoned application was filed more than two years after the date of abandonment and requires further explanation of how the entire delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed. Of particular note are the following occurrences:

July 23, 2014—Application 14/338,525 is filed by Tillman Wright, PLLC 
July 29, 2014—Application 13/453,100, the parent to Application No. 14/338,525 is abandoned
August 4, 2014—The Notice to File Missing Parts of Nonprovisional Application is mailed
November 17, 2014—Applicant discovers that the ‘100 application is abandoned and inquires with Tillman Wright, PLLC, which informs that the ‘100 application is abandoned in favor of the ‘525 application
November 23, 2014—A corrected ADS is filed to update an address
January 13, 2015—Tillman Wright, PLLC files a request to change the correspondence address to that of Revolutionary Concepts, Inc.
February 4, 2014—A Notice of Incomplete Reply is mailed to Revolutionary Concepts, Inc.
March 12, 2015—A request to grant power of attorney to Braxton Perrone, PLLC is filed
March 25, 2015—The power of attorney to Braxton Perrone, PLLC is entered and made of record
March 26, 2015—Application 14/670,044, is filed as a continuation of the ‘525 application
April 7, 2015—A Notice of Abandonment is mailed.
From the above-noted timeline, it is not apparent why Tillman Wright, PLLC did not respond to the Notice to File Missing Parts of Nonprovisional Application mailed on August 4, 2014. The additional statement of unintentional delay filed on November 24, 2021, indicates that Eyetalk communicated with Tillman Wright, PLLC in November 2014, but does not make clear whether the status of the ‘525 application was broached, especially given the substantial deficiencies of the ‘525 application, i.e., it was filed without payment of the filing fee and other required fees and filed without an ADS and/or an inventor’s oath or declaration under 37 CFR 1.63. It is also noted that Tillman Wright, PLLC made filings in the ‘525 application subsequent to the mailing of the Notice to File Missing Parts of Nonprovisional Application, but failed to response to the Notice to File Missing Parts of Nonprovisional Application by, at least, paying the fees. The instant petition fails to establish the delay in responding to the Notice to File Missing Parts of Nonprovisional Application, in the first instance, was unintentional. The renewed petition is required to provide a further explanation of the delay between when the reply was due and when the reply was filed including, but not limited to, an explanation of why Tillman Wright, PLLC failed to respond to the Notice to File Missing Parts of Nonprovisional Application mailed on August 4, 2014.

The second period of delay that must be addressed in a grantable petition under 37 CFR 1.137(a) is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). The instant petition establishes that the delay in filing the initial petition pursuant to 37 CFR 1.137(a) was unintentional.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 

No petition fee under 37 CFR 1.17(m) is required to accompany the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		
			Mail Stop Petitions
Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn: Office of Petitions

VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

















    
        
            
        
            
        
            
    

    
        1 The date of abandonment is Tuesday, October 7, 2014, as the date that is two months from the August 4, 2014, mailing date of the Notice to File Missing Parts of Nonprovisional Application was Saturday, October 4, 2014, which moved the two-month date to Monday, October 6, 2014. See 37 CFR 1.7. The application was abandoned on Tuesday, October 7, 2014, as a proper and timely response to the Notice to File Missing Parts of Nonprovisional Application was not received within the maximum period set for reply.